         Case: 3:19-cv-00331-wmc Document #: 76 Filed: 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIAM RUSSELL ROBERTS,

         Plaintiff,
                                                      Case No. 19-cv-331-wmc
    v.

LEE ANNE GALLAGHER, NINA J.
FOPPE, MAPFRE INSURANCE, EAN
HOLDINGS LLC, HERTZ GLOBAL
HOLDINGS, INC., HERTZ VEHICLES
LLC, DOLLAR THRIFTY
AUTOMOTIVE GROUP, INC., HERTZ
CORPORATE HEADQUARTERS,
VOLKSWAGON GROUP OF
AMERICA, NORTHERN ARIZONA
HEALTHCARE, JOSEPH EZRA
ROBERTS, DOLLAR THRIFTY
GROUP, AND LIBERTY MUTUAL
INSURANCE,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice for lack of subject matter jurisdiction.




         /s/                                                      12/4/2020
         Peter Oppeneer, Clerk of Court                           Date
